DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 11/3/2022 has been entered. Claims 2-3 have been canceled, claims 1 and 4-21 remain pending in the application. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: rocking section, rocking control section, determination section, acquisition section and data generation section in claim 1-19.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 15-17 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Herman U.S. Patent Application 20150325027 in view of Nakamura U.S. Patent Application 20180255243, and further in view of Yoshimuta U.S. Patent Application 20170168257.
Regarding claim 1, Herman discloses a virtual sickness reduction system comprising: 
a head-mounted display (headset) including a display section (display/sensor portion 106) positioned in front of a user when the head-mounted display is mounted on the user (paragraph [0031]: The headset 104 includes a display/sensor portion 106 and straps 108 to secure the headset 104 to the rider's head); 
a rocking section; This element is interpreted under 35 U.S.C. 112(f) as the vibration motor and eccentric motor (transducer 1014) allowing rocking of a head of the user on which the head-mounted display is mounted (paragraph [0060]: In step 1104, platform movements associated with events occurring in the virtual environment are determined. As mentioned above, the dynamic platform 102 may rotate and/or translate to apply forces that simulate what the rider would feel if he or she were actually in a real version of the virtual environment; paragraph [0058]: a transducer that produces low-frequency vibrations at the headset may reduce motion sickness more effectively and efficiently); 
a display control section (display/sensor portion 106) causing the display section to display a moving image representing a state viewed from a point of view (paragraph [0060]: the system may determine which virtual events have a corresponding motion, and the platform response associated with each event; paragraph [0063]: In step 1110, video (as rendered in step 1108) is displayed through the headset and the platform is moved (as determined in steps 1104 and 1106). The video and motion are synchronized such that platform movements occur at the same time as their corresponding virtual events in the video, and low-frequency vibrations are provided at the determined times); and 
a rocking control section; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (dynamic platform 102) controlling rocking of the rocking section depending on an acceleration of the point of view in the moving image displayed on the display section (paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; paragraph [0063]: In step 1110, video (as rendered in step 1108) is displayed through the headset and the platform is moved (as determined in steps 1104 and 1106). The video and motion are synchronized such that platform movements occur at the same time as their corresponding virtual events in the video, and low-frequency vibrations are provided at the determined times).
Herman discloses all the features with respect to claim 1 as outlined above. However, Herman fails to disclose displaying the moving image representing a state of a virtual space viewed from a virtual camera positioned in the virtual space; a determination section determining whether or not the virtual camera is making accelerated motion in the virtual space; and controlling whether or not to rock the rocking section depending on a result of the determination by the determination section. 
Nakamura discloses displaying the moving image representing a state of a virtual space viewed from a virtual camera positioned in the virtual space (paragraph [0003]: changing the orientation of a virtual camera placed in a virtual space to match with the user's head motion, displays a video indicating how the virtual space looks as seen from the virtual camera on a video display apparatus. This allows the user to view a video that leaves the user a sensation as if he or she were in a virtual space); 
a determination section; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (motion sensor 44) determining whether or not the virtual camera is making accelerated motion in the virtual space; and controlling whether or not to rock depending on a result of the determination by the determination section (paragraph [0029]: The motion sensor 44 measures various information about the position, orientation, and motion of the video display apparatus 40. For example, the motion sensor 44 may include an acceleration sensor; paragraph [0051]: as the position and orientation of the video display apparatus 40 change, the position and line of sight of the viewpoint cameras will change in response to the change).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman’s to use virtual camera as taught by Nakamura, to display a video suitable for head-mounted displays.
Herman as modified by Nakamura discloses all the features with respect to claim 1 as outlined above. However, Herman as modified by Nakamura fails to disclose whether or not to rock the rocking section explicitly. 
Yoshimuta discloses whether or not to rock the rocking section (paragraph [0147]: In the step S219, the focus controller 203 (CPU 120) determines whether the driving state of the vibration motor is in an accelerated state or in a fixed speed state... The CPU 120 moves to the step S220 in the acceleration state, and moves to the step S223 in the steady state).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman and Nakamura’s to determine rocking state as taught by Yoshimuta, to prevent an unnecessary frequency component from being contained.

Regarding claim 4, Herman as modified by Nakamura and Yoshimuta discloses the virtual sickness reduction system according to claim 1, further comprising: 
an acquisition section; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (Herman's display/sensor portion 106) acquiring rocking control moving image data including moving image data indicating the moving image and rocking control data allowing identification of a frame image in the moving image, the frame image representing a situation in which the point of view is accelerated (Herman's paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; Nakamura’s paragraph [0029]: The motion sensor 44 measures various information about the position, orientation, and motion of the video display apparatus 40. For example, the motion sensor 44 may include an acceleration sensor; paragraph [0051]: as the position and orientation of the video display apparatus 40 change, the position and line of sight of the viewpoint cameras will change in response to the change), wherein 
the display control section causes the display section to display a moving image indicated by the moving image data included in the rocking control moving image data (Herman's paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; paragraph [0063]: In step 1110, video (as rendered in step 1108) is displayed through the headset and the platform is moved (as determined in steps 1104 and 1106). The video and motion are synchronized such that platform movements occur at the same time as their corresponding virtual events in the video, and low-frequency vibrations are provided at the determined times), and
further includes a determination section; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (Herman's dynamic platform 102) determining, on a basis of the rocking control data included in the rocking control moving image data, whether or not the frame image representing the situation in which the point of view is accelerated is displayed on the display section (Herman's paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; paragraph [0063]: In step 1110, video (as rendered in step 1108) is displayed through the headset and the platform is moved (as determined in steps 1104 and 1106). The video and motion are synchronized such that platform movements occur at the same time as their corresponding virtual events in the video, and low-frequency vibrations are provided at the determined times), and
the rocking control section controls whether or not to rock the rocking section depending on a result of the determination by the determination section (Yoshimuta’s paragraph [0147]: In the step S219, the focus controller 203 (CPU 120) determines whether the driving state of the vibration motor is in an accelerated state or in a fixed speed state... The CPU 120 moves to the step S220 in the acceleration state, and moves to the step S223 in the steady state).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman’s to use virtual camera as taught by Nakamura, to display a video suitable for head-mounted displays; and combine Herman and Nakamura’s to determine rocking state as taught by Yoshimuta, to prevent an unnecessary frequency component from being contained.

Regarding claim 5, Herman as modified by Nakamura and Yoshimuta discloses the virtual sickness reduction system according to claim 4, further comprising: a rocking control data generation section; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (Herman's dynamic platform 102) generating the rocking control data on a basis of the moving image data (Herman's paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; Nakamura’s paragraph [0029]: The motion sensor 44 measures various information about the position, orientation, and motion of the video display apparatus 40. For example, the motion sensor 44 may include an acceleration sensor; paragraph [0051]: as the position and orientation of the video display apparatus 40 change, the position and line of sight of the viewpoint cameras will change in response to the change).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman’s to use virtual camera as taught by Nakamura, to display a video suitable for head-mounted displays; and combine Herman and Nakamura’s to determine rocking state as taught by Yoshimuta, to prevent an unnecessary frequency component from being contained.

Regarding Claim 6, Herman as modified by Nakamura and Yoshimuta discloses the virtual sickness reduction system according to claim 4, further comprising: a rocking control moving image data generation section; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (Herman's dynamic platform 102) generating the rocking control moving image data including the moving image data indicating the moving image representing the state of the virtual space viewed from the virtual camera positioned in the virtual space (Nakamura’s paragraph [0003]: changing the orientation of a virtual camera placed in a virtual space to match with the user's head motion, displays a video indicating how the virtual space looks as seen from the virtual camera on a video display apparatus. This allows the user to view a video that leaves the user a sensation as if he or she were in a virtual space)
and the rocking control data generated on a basis of the result of the determination of whether or not the virtual camera is making accelerated motion in the virtual space (Herman's paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; Nakamura’s paragraph [0029]: The motion sensor 44 measures various information about the position, orientation, and motion of the video display apparatus 40. For example, the motion sensor 44 may include an acceleration sensor; paragraph [0051]: as the position and orientation of the video display apparatus 40 change, the position and line of sight of the viewpoint cameras will change in response to the change; Yoshimuta’s paragraph [0147]: In the step S219, the focus controller 203 (CPU 120) determines whether the driving state of the vibration motor is in an accelerated state or in a fixed speed state... The CPU 120 moves to the step S220 in the acceleration state, and moves to the step S223 in the steady state).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman’s to use virtual camera as taught by Nakamura, to display a video suitable for head-mounted displays; and combine Herman and Nakamura’s to determine rocking state as taught by Yoshimuta, to prevent an unnecessary frequency component from being contained.

Regarding claim 15, Herman as modified by Nakamura and Yoshimuta discloses the virtual sickness reduction system according to claim 1, further comprising: 
an acquisition section; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (Herman's display/sensor portion 106) acquiring rocking control moving image data including moving image data indicating the moving image and rocking control data allowing identification an acceleration status of the point of view in the moving image (Herman's paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; paragraph [0063]: In step 1110, video (as rendered in step 1108) is displayed through the headset and the platform is moved (as determined in steps 1104 and 1106). The video and motion are synchronized such that platform movements occur at the same time as their corresponding virtual events in the video, and low-frequency vibrations are provided at the determined times; Nakamura’s paragraph [0029]: The motion sensor 44 measures various information about the position, orientation, and motion of the video display apparatus 40. For example, the motion sensor 44 may include an acceleration sensor; paragraph [0051]: as the position and orientation of the video display apparatus 40 change, the position and line of sight of the viewpoint cameras will change in response to the change), wherein 
the display control section causes the display section to display the moving image indicated by the moving image data included in the rocking control moving image data (Herman's paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; paragraph [0063]: In step 1110, video (as rendered in step 1108) is displayed through the headset and the platform is moved (as determined in steps 1104 and 1106). The video and motion are synchronized such that platform movements occur at the same time as their corresponding virtual events in the video, and low-frequency vibrations are provided at the determined times), and
further includes a determination section; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (Herman's dynamic platform 102) determining, on a basis of the rocking control data included in the rocking control moving image data, the acceleration status of the point of view in the moving image displayed on the display section (Herman's paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; paragraph [0063]: In step 1110, video (as rendered in step 1108) is displayed through the headset and the platform is moved (as determined in steps 1104 and 1106). The video and motion are synchronized such that platform movements occur at the same time as their corresponding virtual events in the video, and low-frequency vibrations are provided at the determined times; Yoshimuta’s paragraph [0147]: In the step S219, the focus controller 203 (CPU 120) determines whether the driving state of the vibration motor is in an accelerated state or in a fixed speed state... The CPU 120 moves to the step S220 in the acceleration state, and moves to the step S223 in the steady state), and
the rocking control section controls rocking of the rocking control section depending on a result of the determination by the determination section (Yoshimuta’s paragraph [0147]: In the step S219, the focus controller 203 (CPU 120) determines whether the driving state of the vibration motor is in an accelerated state or in a fixed speed state... The CPU 120 moves to the step S220 in the acceleration state, and moves to the step S223 in the steady state).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman’s to use virtual camera as taught by Nakamura, to display a video suitable for head-mounted displays; and combine Herman and Nakamura’s to determine rocking state as taught by Yoshimuta, to prevent an unnecessary frequency component from being contained.

Regarding claim 16, Herman as modified by Nakamura and Yoshimuta discloses the virtual sickness reduction system according to claim 15, further comprising: a rocking control data generation section; This element is interpreted under 35 U.S.C. 112(f) as the circuitry, or the software and processor, with the algorithm described in the specification (Herman's dynamic platform 102) generating the rocking control data on a basis of the moving image data (Herman's paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; Nakamura’s paragraph [0029]: The motion sensor 44 measures various information about the position, orientation, and motion of the video display apparatus 40. For example, the motion sensor 44 may include an acceleration sensor; paragraph [0051]: as the position and orientation of the video display apparatus 40 change, the position and line of sight of the viewpoint cameras will change in response to the change).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman’s to use virtual camera as taught by Nakamura, to display a video suitable for head-mounted displays; and combine Herman and Nakamura’s to determine rocking state as taught by Yoshimuta, to prevent an unnecessary frequency component from being contained.

Claim 17 recites the functions of the apparatus recited in claim 6 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the apparatus steps of claim 17.

Regarding claim 18, Herman as modified by Nakamura and Yoshimuta discloses the virtual sickness reduction system according to claim 1, wherein the rocking section is provided on a front surface of a housing of the head-mounted display (Herman’s paragraph [0048]: The dynamic platform 610 may include one or more actuators 612 and one or more tactile transducers 614 controlled by a motion controller 616 to produce the motions of the dynamic platform 610; paragraph [0058]: FIG. 10 depicts an exemplary headset 1004 with transducer 1014 connected to the side of the housing 1006). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman’s to use virtual camera as taught by Nakamura, to display a video suitable for head-mounted displays; and combine Herman and Nakamura’s to determine rocking state as taught by Yoshimuta, to prevent an unnecessary frequency component from being contained.

Claim 19 recites the functions of the apparatus recited in claim 1 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the apparatus steps of claim 19.

Regarding claim 20, Herman discloses a virtual sickness reduction method comprising: 
causing a display section positioned in front of a user when a head-mounted display is mounted on the user to display a moving image representing a state viewed from a point of view (paragraph [0031]: The headset 104 includes a display/sensor portion 106 and straps 108 to secure the headset 104 to the rider's head); and
controlling to rock a rocking section allowing a head of the user on which the head-mounted display is mounted (paragraph [0060]: In step 1104, platform movements associated with events occurring in the virtual environment are determined. As mentioned above, the dynamic platform 102 may rotate and/or translate to apply forces that simulate what the rider would feel if he or she were actually in a real version of the virtual environment; paragraph [0058]: a transducer that produces low-frequency vibrations at the headset may reduce motion sickness more effectively and efficiently); 
depending on an acceleration of the point of view in the moving image displayed on the display section (paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; paragraph [0063]: In step 1110, video (as rendered in step 1108) is displayed through the headset and the platform is moved (as determined in steps 1104 and 1106). The video and motion are synchronized such that platform movements occur at the same time as their corresponding virtual events in the video, and low-frequency vibrations are provided at the determined times).
Herman discloses all the features with respect to claim 20 as outlined above. However, Herman fails to disclose displaying the moving image representing a state of a virtual space viewed from a virtual camera positioned in the virtual space; determining whether or not the virtual camera is making accelerated motion in the virtual space; and controlling whether or not to rock the rocking section depending on a result of the determination by the determination section. 
Nakamura discloses displaying the moving image representing a state of a virtual space viewed from a virtual camera positioned in the virtual space (paragraph [0003]: changing the orientation of a virtual camera placed in a virtual space to match with the user's head motion, displays a video indicating how the virtual space looks as seen from the virtual camera on a video display apparatus. This allows the user to view a video that leaves the user a sensation as if he or she were in a virtual space); 
determining whether or not the virtual camera is making accelerated motion in the virtual space; and controlling whether or not to rock depending on a result of the determination by the determination section (paragraph [0029]: The motion sensor 44 measures various information about the position, orientation, and motion of the video display apparatus 40. For example, the motion sensor 44 may include an acceleration sensor; paragraph [0051]: as the position and orientation of the video display apparatus 40 change, the position and line of sight of the viewpoint cameras will change in response to the change).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman’s to use virtual camera as taught by Nakamura, to display a video suitable for head-mounted displays.
Herman as modified by Nakamura discloses all the features with respect to claim 20 as outlined above. However, Herman as modified by Nakamura fails to disclose whether or not to rock the rocking section explicitly. 
Yoshimuta discloses whether or not to rock the rocking section (paragraph [0147]: In the step S219, the focus controller 203 (CPU 120) determines whether the driving state of the vibration motor is in an accelerated state or in a fixed speed state... The CPU 120 moves to the step S220 in the acceleration state, and moves to the step S223 in the steady state).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman and Nakamura’s to determine rocking state as taught by Yoshimuta, to prevent an unnecessary frequency component from being contained.

Claim 21 recites the functions of the method recited in claim 20 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 20 applies to the medium steps of claim 21.

Claim 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herman U.S. Patent Application 20150325027 in view of Nakamura U.S. Patent Application 20180255243, in view of Yoshimuta U.S. Patent Application 20170168257, and further in view of Avent U.S. Patent 8619080.
Regarding claim 7, Herman as modified by Nakamura and Yoshimuta discloses the display control section causes the display section to display the moving image representing a state of a virtual space viewed from a virtual camera positioned in the virtual space, and further includes a determination section determining whether or not the virtual camera is making accelerated motion in the virtual space, and the rocking control section controls rocking of the rocking section on a basis of a result of the determination by the determination section (Nakamura’s paragraph [0003]: changing the orientation of a virtual camera placed in a virtual space to match with the user's head motion, displays a video indicating how the virtual space looks as seen from the virtual camera on a video display apparatus. This allows the user to view a video that leaves the user a sensation as if he or she were in a virtual space; paragraph [0029]: The motion sensor 44 measures various information about the position, orientation, and motion of the video display apparatus 40. For example, the motion sensor 44 may include an acceleration sensor; paragraph [0051]: as the position and orientation of the video display apparatus 40 change, the position and line of sight of the viewpoint cameras will change in response to the change; Yoshimuta’s paragraph [0147]: In the step S219, the focus controller 203 (CPU 120) determines whether the driving state of the vibration motor is in an accelerated state or in a fixed speed state... The CPU 120 moves to the step S220 in the acceleration state, and moves to the step S223 in the steady state). However, Herman as modified by Nakamura and Yoshimuta fails to disclose determining a distance between the virtual camera and a virtual object positioned in the virtual space.
Avent discloses determining a distance between the virtual camera and a virtual object positioned in the virtual space (claim 7: a rate of acceleration of the virtual camera is based on both a rate of acceleration of the first virtual object and a distance between the virtual camera and the first virtual object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman, Nakamura and Yoshimuta’s to determine distance between virtual camera and virtual object as taught by Avent, to improve viewing and displaying objects and events.

Regarding claim 8, Herman as modified by Nakamura, Yoshimuta and Avent discloses the virtual sickness reduction system according to claim 7, wherein the rocking control section controls rocking of the rocking section on a basis of the result of the determination by the determination section and a distance between the virtual camera and the virtual object within an angle of view of the virtual camera (Nakamura’s paragraph [0003]: changing the orientation of a virtual camera placed in a virtual space to match with the user's head motion, displays a video indicating how the virtual space looks as seen from the virtual camera on a video display apparatus. This allows the user to view a video that leaves the user a sensation as if he or she were in a virtual space; paragraph [0029]: The motion sensor 44 measures various information about the position, orientation, and motion of the video display apparatus 40. For example, the motion sensor 44 may include an acceleration sensor; paragraph [0051]: as the position and orientation of the video display apparatus 40 change, the position and line of sight of the viewpoint cameras will change in response to the change; paragraph [0039]: the orientation of the video display apparatus 40 may be defined, for example, by rotational angles... The second display control section 53 changes the position of the two viewpoint cameras C1 and C2 in response to translation of the video display apparatus 40; Avent’s claim 7: a rate of acceleration of the virtual camera is based on both a rate of acceleration of the first virtual object and a distance between the virtual camera and the first virtual object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman, Nakamura and Yoshimuta’s to determine distance between virtual camera and virtual object as taught by Avent, to improve viewing and displaying objects and events.

Regarding claim 9, Herman as modified by Nakamura, Yoshimuta and Avent discloses the virtual sickness reduction system according to claim 7, wherein the rocking control section controls rocking of the rocking section on a basis of the result of the determination by the determination section and a distance between the virtual camera and the virtual object closest to the virtual camera (Nakamura’s paragraph [0003]: changing the orientation of a virtual camera placed in a virtual space to match with the user's head motion, displays a video indicating how the virtual space looks as seen from the virtual camera on a video display apparatus. This allows the user to view a video that leaves the user a sensation as if he or she were in a virtual space; paragraph [0029]: The motion sensor 44 measures various information about the position, orientation, and motion of the video display apparatus 40. For example, the motion sensor 44 may include an acceleration sensor; paragraph [0051]: as the position and orientation of the video display apparatus 40 change, the position and line of sight of the viewpoint cameras will change in response to the change; Yoshimuta’s paragraph [0147]: In the step S219, the focus controller 203 (CPU 120) determines whether the driving state of the vibration motor is in an accelerated state or in a fixed speed state... The CPU 120 moves to the step S220 in the acceleration state, and moves to the step S223 in the steady state; Avent’s claim 7: a rate of acceleration of the virtual camera is based on both a rate of acceleration of the first virtual object and a distance between the virtual camera and the first virtual object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman, Nakamura and Yoshimuta’s to determine distance between virtual camera and virtual object as taught by Avent, to improve viewing and displaying objects and events.

Regarding claim 10, Herman as modified by Nakamura, Yoshimuta and Avent discloses the virtual sickness reduction system according to claim 7, wherein the rocking control section determines whether or not to rock the rocking section on a basis of the result of the determination by the determination section and the distance between the virtual camera and the virtual object positioned in the virtual space (Nakamura’s paragraph [0003]: changing the orientation of a virtual camera placed in a virtual space to match with the user's head motion, displays a video indicating how the virtual space looks as seen from the virtual camera on a video display apparatus. This allows the user to view a video that leaves the user a sensation as if he or she were in a virtual space; paragraph [0029]: The motion sensor 44 measures various information about the position, orientation, and motion of the video display apparatus 40. For example, the motion sensor 44 may include an acceleration sensor; paragraph [0051]: as the position and orientation of the video display apparatus 40 change, the position and line of sight of the viewpoint cameras will change in response to the change; Yoshimuta’s paragraph [0147]: In the step S219, the focus controller 203 (CPU 120) determines whether the driving state of the vibration motor is in an accelerated state or in a fixed speed state... The CPU 120 moves to the step S220 in the acceleration state, and moves to the step S223 in the steady state; Avent’s claim 7: a rate of acceleration of the virtual camera is based on both a rate of acceleration of the first virtual object and a distance between the virtual camera and the first virtual object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman, Nakamura and Yoshimuta’s to determine distance between virtual camera and virtual object as taught by Avent, to improve viewing and displaying objects and events.

Regarding claim 11, Herman as modified by Nakamura, Yoshimuta and Avent discloses the virtual sickness reduction system according to claim 7, wherein the rocking control section controls an amount of rocking of the rocking section on a basis of the distance between the virtual camera and the virtual object positioned in the virtual space (Nakamura’s paragraph [0003]: changing the orientation of a virtual camera placed in a virtual space to match with the user's head motion, displays a video indicating how the virtual space looks as seen from the virtual camera on a video display apparatus. This allows the user to view a video that leaves the user a sensation as if he or she were in a virtual space; paragraph [0029]: The motion sensor 44 measures various information about the position, orientation, and motion of the video display apparatus 40. For example, the motion sensor 44 may include an acceleration sensor; paragraph [0051]: as the position and orientation of the video display apparatus 40 change, the position and line of sight of the viewpoint cameras will change in response to the change; Yoshimuta’s paragraph [0147]: In the step S219, the focus controller 203 (CPU 120) determines whether the driving state of the vibration motor is in an accelerated state or in a fixed speed state... The CPU 120 moves to the step S220 in the acceleration state, and moves to the step S223 in the steady state; Avent’s claim 7: a rate of acceleration of the virtual camera is based on both a rate of acceleration of the first virtual object and a distance between the virtual camera and the first virtual object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman, Nakamura and Yoshimuta’s to determine distance between virtual camera and virtual object as taught by Avent, to improve viewing and displaying objects and events.

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Herman U.S. Patent Application 20150325027 in view of Nakamura U.S. Patent Application 20180255243, in view of Yoshimuta U.S. Patent Application 20170168257, and further in view of Goi U.S. Patent Application 20180181367.
Regarding claim 12, Herman as modified by Nakamura and Yoshimuta discloses controlling rocking of the rocking section on a basis of movement in the moving image (Herman’s paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; paragraph [0063]: In step 1110, video (as rendered in step 1108) is displayed through the headset and the platform is moved (as determined in steps 1104 and 1106). The video and motion are synchronized such that platform movements occur at the same time as their corresponding virtual events in the video, and low-frequency vibrations are provided at the determined times). However, Herman as modified by Nakamura and Yoshimuta fails to disclose controlling rocking of the rocking section on a basis of an amount of movement of an object in the moving image per unit time. 
Goi discloses controlling rocking of the rocking section on a basis of an amount of movement of an object in the moving image per unit time (paragraph [0260]: the vibration period of an object corresponds to movement of the virtual camera 14 at the time when the HMD 120 detects a predetermined amount of movement).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman, Nakamura and Yoshimuta’s to detect object movement as taught by Goi, to reduce sickness due to the virtual space.

Regarding claim 13, Herman as modified by Nakamura, Yoshimuta and Goi discloses the virtual sickness reduction system according to claim 12, wherein the rocking control section controls whether or not to rock the rocking section on a basis of the amount of movement of the object in the moving image per unit time (Yoshimuta’s paragraph [0147]: In the step S219, the focus controller 203 (CPU 120) determines whether the driving state of the vibration motor is in an accelerated state or in a fixed speed state... The CPU 120 moves to the step S220 in the acceleration state, and moves to the step S223 in the steady state; Herman’s paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; paragraph [0063]: In step 1110, video (as rendered in step 1108) is displayed through the headset and the platform is moved (as determined in steps 1104 and 1106). The video and motion are synchronized such that platform movements occur at the same time as their corresponding virtual events in the video, and low-frequency vibrations are provided at the determined times; Goi’s paragraph [0260]: the vibration period of an object corresponds to movement of the virtual camera 14 at the time when the HMD 120 detects a predetermined amount of movement). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman, Nakamura and Yoshimuta’s to detect object movement as taught by Goi, to reduce sickness due to the virtual space.

Regarding claim 14, Herman as modified by Nakamura, Yoshimuta and Goi discloses the virtual sickness reduction system according to claim 12, wherein the rocking control section controls an amount of rocking of the rocking section on a basis of the amount of movement of the object in the moving image per unit time (Herman’s paragraph [0036]: the dynamic platform 102 may provide tactile feedback by vibrating, translating, and/or tilting to simulate the forces due to accelerations of the car caused by, for example, passing over bumps in the road, going around a turn, or starting or stopping; paragraph [0063]: In step 1110, video (as rendered in step 1108) is displayed through the headset and the platform is moved (as determined in steps 1104 and 1106). The video and motion are synchronized such that platform movements occur at the same time as their corresponding virtual events in the video, and low-frequency vibrations are provided at the determined times; Goi’s paragraph [0260]: the vibration period of an object corresponds to movement of the virtual camera 14 at the time when the HMD 120 detects a predetermined amount of movement). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Herman, Nakamura and Yoshimuta’s to detect object movement as taught by Goi, to reduce sickness due to the virtual space.

Response to Arguments

Applicant's arguments filed 11/3/2022, page 7, with respect to the rejection(s) of claim(s) 1 and 19-21 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Herman U.S. Patent Application 20150325027 in view of Nakamura U.S. Patent Application 20180255243, and further in view of Yoshimuta U.S. Patent Application 20170168257, as outlined above.

Applicant argues on page 7 that "Applicant has amended the independent claim to include the subject matter of claims 2 and 3, which is believed to be a patentable combination.
In view of the foregoing, the cited reference(s) fail to disclose each and every feature of the present invention as recited in the independent claim(s), and therefore the subject claims are patentable. Accordingly, Applicant requests that the subject rejection(s) be withdrawn."

In reply, the examiner notices that applicant only incorporated claim 3 into independent claims, but didn’t incorporate limitation from claim 2, thus examiner needs to do further search and consideration, and rejects the claim under Herman U.S. Patent Application 20150325027 in view of Nakamura U.S. Patent Application 20180255243, and further in view of Yoshimuta U.S. Patent Application 20170168257. The applicant needs to further specify the independent claims to advance the prosecution.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616